DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 10/27/21 have been fully considered but they are not persuasive. The applicant argues that “claim 1 has been amended to recite, in combination with the other limitations of the claim, ‘the multiplexer is configured to transmit data using a plurality of data channels processed according to a first protocol, the plurality of data channels being provided by at least two copper pairs in the metallic cable and one or more phantom modes.’ No such plurality of data channels is disclosed by the references cited, whether considered alone or whether combined as suggested by the Office Action.” More specifically, the applicant states that “With reference to previously-presented claim 2, the Office Action asserts that the addition of phantom modes would have been obvious with further reference to Fazlollahi. (See Office Action, p. 9.) However, Fazlollahi discloses a ‘phantom mode is a differential mode channel created from the common modes of the two copper pairs.’ (Fazlollahi, para. [0034].) It is therefore unclear how the claimed phantom modes would be implemented on the single twisted wire pair of Soto. In fact, Fazlollahi fails to disclose the implementation of amended claim 1.”
	The examiner respectfully disagrees. Fazlollahi clearly teaches that “Most residences and businesses in the United States and some other countries are connected by two or more copper pairs to the so-called ‘service terminal’ or ‘pedestals,’ even though only one pair may be active.” (see, Para. 34). Thus, applicant’s assumption that there can only be a single twisted pair between the ONU 110 and the subscriber premise 104 is therefore erroneous. (see, Soto et al., Fig. 1a). Furthermore, even if the twisted wire pair 130 of Soto et al. is a single twisted wire pair, this can be replaced with the plurality of 
	Second, the applicant also argues that “Regarding the suggestion in the Office Action that the skilled person would have moved the modem 140 of Soto to a second location located away from the customer premises based on the teaching of Shrum, Applicant respectfully disagrees. When contemplating the subject-matter of Shrum with that of Soto in mind, one of ordinary skill in the art would equate the multi-subscriber service gateway of Shrum with the ONU of Soto, not the modem 140 of the CPE. In any case, one of ordinary skill in the art would understand the CPE of Soto as being intended for use by the customer inside the customer premises (for example, the CPE of Soto includes outputs such an HDMI output which typically has a very limited length before signal attenuation is a problem) and so would not contemplate moving the CPE away from the customer premises. Therefore, one of ordinary skill in the art would not have combined Shrum with Soto.”
	The examiner respectfully disagrees. As shown in Fig. 1a of Soto et al., the ONU is a device that receives optical signals and converts the received optical signals into electrical signals. Although the applicant argues that “one of ordinary skill in the art would equate the multi-subscriber service gateway of Shrum with the ONU of Soto,” the multi-subscriber service gateway of Shrum does not have a capability to receive the optical signals and subsequently convert the optical signals into corresponding electrical signals. More specifically, as shown in Fig. 1 of Shrum, the multi-subscriber service gateway receives RF signals (see, Fig. 1; Para. 23). Thus, contrary to what the applicant argues, one of ordinary skill in the art would not have equated the multi-subscriber service gateway of Shrum with the ONU of Soto. 
	Furthermore, as for the argument of motivation to combine the teaching of Shrum with Soto, Shrum teaches that “the gateway devices inside of households may make it difficult for the service 
	For the applicant argument regarding the combination of Asati with Fazlollahi, the examiner agrees and the rejection with the combination of Asati and Fazlollahi is hereby withdrawn.
Claim Objections
Claim 5 is objected to because of the following informalities:  “according to Claim 2” should be changed to “according to Claim 1”.  Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 4-8, and 10-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Soto et al. (US20170054515A1) in view of Shrum, JR. et al. (US20110280249A1) and Fazlollahi et al. (US20160294441A1).
	Regarding claim 1, Soto et al. discloses A hybrid optical fiber-metallic access network (Fig. 1a) comprising: 
	a multiplexer (Fig. 1a; Para. 52; the ONU 110. The ONU 110 includes the 1:N aggregation and CO modem adaptation layer 120. Modem communications over twisted wire pair transmission lines have lower bandwidth rates than communications over fiber. Thus to efficiently use the higher bandwidth rates of the fiber, the communications from multiple modems may be pooled together) which is connected to an optical fiber cable (Fig. 1a; the ONU 110 is connected to the optical fiber as shown) and a first end of a metallic cable (Fig. 1a; the ONU 110 is connected to the twisted wire pair 130 as shown), the multiplexer being located at a first network location (Fig. 1a; the ONU 110 is located between the central office (CO) 100 and the subscriber’s premise 104 as shown); and 
	a modem (Fig. 1a; the subscriber terminal (ST) 134 that contains xDSL client modem 140) which is connected to a second end of the metallic cable (Fig. 1a; the ST 134 is connected to the other end of the twisted wire pair 130), the modem being:  
	located at a second network location (Fig. 1a; the ST 134 is located at the subscriber’s premise 104 as shown), and 
	connected to an apparatus in the customer premises by a further cable (Fig. 1a; the ST 134 transmits signals to electrical ports such as RJ-11, HDMI, and etc.), wherein, in use,  
	the multiplexer is configured to transmit data using a plurality of data channels processed according to a first protocol (Fig. 1a; Para. 52; The 1:N aggregation and CO modem adaptation layer 120 communications electrically to an N number of modems. Each modem serving to enable , and 
	the modem is configured to receive the plurality of data channels processed according to the first protocol (Fig. 1a; the xDSL modem provides WiFi, VOIP, IPTV, and LAN Ethernet data channels as shown) and to transmit the data over the further cable to the customer premises apparatus using a second protocol (Fig. 1a; the VOIP signal is transmitted through RJ-11 port and the IPTV signal is transmitted through HDMI port, and LAN Ethernet signal is transmitted through Ethernet cable as shown).
	However, Soto et al. does not expressly disclose the second location being located away from the customer premises.
	Shrum et al. discloses the second location being located away from the customer premises (Fig. 1; Abstract; the service gateway that includes the cable modem 120 is situated outside of one or more households) (Shrum JR, et al. teaches that the gateway devices inside of households may make it difficult for the service provider to respond to and/or correct technical service issues. With gate way devices inside of a household, the service provider will often need to have a technician enter the household in order to address any equipment issues. Additionally, it may be difficult for the service provider to disconnect service without sending a technician to the household (Para. 4)).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to place the cable modem outside the customer premises, as taught by Shrum JR, et al., in the present system in order to provide easy access to technicians to respond and correct technical service issues (Shrum JR, et al., Para. 4).
	However, the present combination does not expressly disclose the plurality of data channels being provided by at least two copper pairs in the metallic cable and one or more phantom modes.
the plurality of data channels being provided by at least two copper pairs in the metallic cable and one or more phantom modes (Fig. 1; Fig. 3 (b); Para. 34; Fig. 3 is a schematic of an embodiment of copper wire pair configurations 300 used to create three channels from two pairs of coper wire, wherein N differential modes and N-1 phantom modes (PM) are created. The phantom mode is a differential mode channel created from the common modes of the two copper pairs as shown in configuration (b)).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add phantom modes, as taught by Fazlollahi et al., in the present combination in order to increase the channels offered by the twisted wire pair.
	Regarding claim 4, the present combination discloses The hybrid optical fiber-metallic access network according to Claim 1, as described and applied above, wherein the modem is connected to a second apparatus in a second customer premises by another cable, and the modem is configured to transmit data received from the multiplexer for the second apparatus over the another cable to the second apparatus in the second customer premises (Shrum, Jr. et al., Fig. 1; Para. 29; the second drop line 150n is connected to the second house as shown. The router 125 receives the broadband data signal from the modem 120, and the router 125 outputs the broadband data signal for receipt by one or more remote devices situated within the one or more households 110a-n).
	Regarding claim 5, the present combination discloses The hybrid optical fiber-metallic access network according to Claim 2, as described and applied above, wherein, in use, the multiplexer is configured to transmit two or more data signals processed according to a first protocol to a customer premises apparatus (Fazlollahi et al., Fig. 1; Fig. 3 (b); Fig. 4; as shown in Fig. 1; G.fast or VDSL2 is used where both are xDSL. The two or more data signal is transmitted to the customer premises apparatus 410 as shown), each of the two or more data signals being transmitted using a respective one of the plurality of copper pairs comprised within the metallic cable (Fazlollahi et al., Fig. 3 (b); N differential modes transmit data on respective copper pair as shown).
	Regarding claim 6, the present combination discloses The hybrid optical fiber-metallic access network according Claim 1, as described and applied above, wherein the multiplexer is a digital subscriber line multiplexer (Soto et al., Fig. 1a; the ONU 110 multiplexes a plurality of xDSL channels as shown).
	Regarding claim 7, the present combination discloses The hybrid optical fiber-metallic fibre metallic access network according to Claim 6, as described and applied above, wherein the first protocol is a digital subscriber line data protocol (Soto et al., Fig. 1a; xDSL modem 122 transmits data over the twisted wire pair as shown).
	Regarding claim 8, the present combination discloses The hybrid optical fiber-metallic fibre metallic access network according to Claim 7, as described and applied above, wherein the digital subscriber line data protocol is one of G.fast or VDSL (Soto et al., Fig. 1a; xDSL modem 122 transmits data over the twisted wire pair as shown. (xDSL is a general term for various types of digital subscriber line (DSL) including G.fast or VDSL (see, Liang et al. (US20140307749A1), Para. 27)).
	Regarding claim 10, the present combination discloses The hybrid optical fiber-metallic access network according Claim 1, as described and applied above, wherein the multiplexer is a digital subscriber line multiplexer (Soto et al., Fig. 1a; the ONU 110 multiplexes a plurality of xDSL channels as shown).
	Regarding claim 11, the present combination discloses The hybrid optical fiber-metallic access network according to Claim 1, as described and applied above, wherein a cabinet is located at the first location (Soto et al., Fig. 1a; Para. 47; The OLT 108 is in communication through the ODF 102 with a plurality of Optical Network Units (ONUs) 110 located in neighborhood terminals (also called pedestals) in FTTC networks 112 or in cabinets in FTTN networks 114).
	Regarding claim 12, the present combination discloses The hybrid optical fiber-metallic access network according to Claim 1, as described and applied above, wherein a distribution point is located at the second location (Shrum, JR. et al., Fig. 1; the multi-subscriber Service Gateway is located towards the customer premises as shown. The signal is distributed through the router as shown).
	Regarding claim 13, the present combination discloses The hybrid optical fiber-metallic access network according to Claim 1, as described and applied above, wherein the second location is located at least five meters away from the customer premises (Shrum, JR. et al., Fig. 1; the multi-subscriber Service Gateway is located at least 5 meters away from the customer premises as shown since it serves houses 110a to 110n).
	Regarding claim 14, the present combination discloses The hybrid optical fiber-metallic access network according to Claim 1, as described and applied above, wherein the modem is configured, in use, to transmit data to and from the apparatus in the customer premises (Soto et al., Fig. 1a; the xDSL Client Modem communicates bidirectionally as shown).
	Regarding claim 15, the present combination discloses The hybrid optical fiber-metallic access network according to Claim 14, as described and applied above, wherein the apparatus in the customer premises transmits electrical power to the modem over the further cable (Soto et al., Fig. 1a; the electrical data signals are received by the xDSL Client Modem, wherein the electrical data signal has voltage).
	Regarding claim 16, the present combination discloses The hybrid optical fiber-metallic access network according to Claim 14, as described and applied above, wherein the apparatus in the customer premises is at least one of a wireless access point or a router (Soto et al., Fig. 1a; the WiFi transceiver 148 is shown).
Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Soto et al. (US20170054515A1), Shrum, JR. et al. (US20110280249A1), and Fazlollahi et al. (US20160294441A1) in view of Advanced Media Technologies (2017).
	Regarding claim 9, the present combination discloses The hybrid optical fiber-metallic access network according to Claim 1, as described and applied above.
	However, the present combination does not expressly disclose the second protocol is gigabit ethernet.
	Advanced Media Technologies discloses the second protocol is gigabit Ethernet (Page 1, Product Overview; the FST1203 converts Gfast signals from either a coaxial cable or phone line to Gigabit Ethernet for the gateway it support).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add the teaching of Advanced Media Technologies to the present combination. Soto et al. teaches that the xDSL Client Modem 140 converts the received signal over the twisted wire pair to Ethernet signal through LAN Ethernet port 142. Soto et al., however, only disclose Ethernet signal. That is why it would be advantageous to use xDLS modem such as FST1203 to convert the received signal to higher data signal such as the Gigabit Ethernet to enable higher throughput.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAI M LEE whose telephone number is (571)272-5870. The examiner can normally be reached M-F 9:5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Vanderpuye can be reached on 571) 272-3078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAI M LEE/Examiner, Art Unit 2636